Citation Nr: 0935377	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-17 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
from April 19, 2001, and in excess of 20 percent as of 
November 1, 2001, for residuals of low back strain with 
degenerative disc disease (DDD), L4-S1.  

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Appeals Management 
Center (AMC) in Bay Pines, Florida, and the Department of 
Veteran's Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

A review of the record reflects that the Veteran has a long 
standing low back condition, to include DDD at L4-S1, with 
radiculopathy into both lower extremities.  This appeal 
ensued following a 2005 rating decision which initially 
granted service connection for these conditions.  

In statements dated subsequent to the most recent VA 
examination in February 2007, the Veteran has reported 
increased severity in his back and lower extremities.  In 
correspondence received at the RO subsequent to the 
examination, he noted that he had received Social Security 
Administration (SSA) disability benefits due to his back 
disorder.  (Note: The claims folder includes documentation 
that the Veteran was awarded SSA disability benefits due to 
his back condition in 2005.)  

When examined by VA in October 2007 for other conditions, the 
Veteran noted that he continued to take muscle relaxants for 
his back disorder.  In a June 2009 statement, he stated that 
his back had been worsening since 1988.  His herniated disc 
caused him to have leg pain.  

The Veteran's representative noted in a July 2009 written 
brief presentation that the most recent VA examination was 
conducted over two years ago.  He requested that a 
contemporaneous examination be conducted to determine the 
severity of the Veteran's low back and lower extremity 
disorders.  The Board agrees.  

VA's duty to assist includes obtaining recent medical records 
and thorough and contemporaneous examinations in order to 
determine the nature and extent of the Veteran's 
disabilities.  38 C.F.R. § 3.159(c)(4) (2008).  Additionally, 
assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(4) (2008).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Accordingly, this case is REMANDED for further development:  

1.  The AMC/RO should request that the 
Veteran provide names and addresses of 
both VA and non-VA medical care providers 
who have treated him for his low back and 
bilateral lower extremity conditions.  
The AMC/RO should take all necessary 
steps to obtain any pertinent records 
that are not currently part of the claims 
folder and associate them with the claims 
folder.  To the extent the records are 
not obtained, the claims folder should 
contain documentation of the efforts made 
to get the records.

2.  The Veteran should then be afforded 
an appropriate VA examination, by a 
physician, to set out orthopedic findings 
that determine the current severity of 
his service-connected lumbar spine 
disorder.  The Veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided sufficient 
detail so that both the old and the new 
rating criteria for back impairment can 
be applied.  Any necessary tests or 
studies should be performed.  The 
examiner should describe all symptoms 
(nature, severity, and associated 
impairment of function) of the lumbar 
spine disorder; report all ranges of 
lumbar spine motion, along with an 
opinion as to the extent of any 
additional functional loss (in degrees if 
possible) due to pain, weakness, fatigue 
and incoordination or during flare-ups; 
indicate whether or not there is 
ankylosis (and if so, whether favorable 
or unfavorable); and ascertain whether 
there have been any associated 
incapacitating episodes (bed rest 
prescribed by a physician and treatment 
by a physician), and if so, their 
duration and frequency.  The examiner 
should explain the rationale for all 
opinions given.

3.  The Veteran should be afforded an 
appropriate VA examination by a 
physician, to set out neurological 
findings and determine the severity of 
his service connected radiculopathy of 
the bilateral lower extremities.  His 
claims folders must be reviewed by the 
examiner in conjunction with the 
examination.  Any necessary tests should 
be performed.  All pertinent findings 
should be set forth in detail.  To the 
extent possible, the examiner should 
distinguish symptoms of service-connected 
radiculopathy of the each lower extremity 
from those due to nonservice conditions.  
If it is not possible or feasible to make 
this differentiation, the examiner should 
expressly indicate this and explain why 
this cannot be done.  The examiner must 
explain the rationale for all opinions 
given.

Note; The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2008).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant or the death of an immediate 
family member.  If the Appellant fails to 
report to the scheduled examination, the 
AMC/RO should obtain and associated with 
the claims file a copy or copies of the 
notice or notices of examination sent to 
the appellant by the appropriate VA 
medical facility.  

4.  The AMC/RO should then readjudicate 
the claims in light of all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
representative must be furnished an 
appropriate supplemental statement of the 
case (SSOC) and given the opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




